                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

 CHELSEY LEE,                                      )
                                                   )
                Plaintiff,                         )
                                                   )
 v.                                                )          No. 4:19-cv-058-TAV-SKL
                                                   )
 STUART COLWELL,                                   )
                                                   )
                Defendant.                         )

                                              ORDER

        Before the Court is Plaintiff’s motion seeking to redact or place under seal [Doc. 32]

 unidentified exhibits to Defendant’s previously filed motion for summary judgment [Doc. 28-1

 through Doc. 28-11], supporting memorandum [Doc. 29], statement of material facts [Doc. 30],

 and affidavit in support and attachments [Doc. 31, Doc. 31-1, and Doc. 31-2],1 because they

 contain personal identifiers of minors in contravention of Federal Rule of Civil Procedure 5.2 and

 the Court’s Memorandum and Order Regarding Sealing Confidential Information [Doc. 5].

 Defendant filed a response [Doc. 33] supporting Plaintiff’s motion and acknowledging that at least

 certain unidentified exhibits were filed in contravention of Federal Rule of Civil Procedure 5.2.

 The Court has sealed the noncompliant motion and supporting documents and they will be

 TERMINATED upon the filing of properly redacted pleadings.

        For good cause shown and without objection, Plaintiff’s motion to seal [Doc. 32] is

 GRANTED as follows: It is ORDERED that the parties SHALL confer as soon as possible to




 1
   Upon a cursory review it appears that the exhibit filed as Doc. 28-1 may be a duplicate of Doc.
 29, the exhibit filed as Doc. 28-2 may be a duplicate of Doc. 30, and the exhibits filed as Doc. 28-
 3, Doc. 28-4, and Doc. 28-5, may be a duplicate of Doc. 31, Doc. 31-1, and Doc. 31-2.
                         .


Case 4:19-cv-00058-TAV-SKL Document 34 Filed 11/20/20 Page 1 of 2 PageID #: 392
 reach agreement regarding the extent of the necessary redactions. Further, Defendant SHALL

 REFILE its previously filed motion for summary judgment and all supporting documents with

 proper redaction of all personal identifiers within SEVEN DAYS of the date of this Order. Said

 filing SHALL comply with Federal Rule of Civil Procedure 5.22 and the Court’s Memorandum

 and Order Regarding the Sealing of Confidential Information [Doc. 5].

          Plaintiff’s time to respond to Defendant’s motion for summary judgment SHALL be

 calculated from the date the properly redacted motion is filed. E.D. Tenn. L.R. 7.1.

          SO ORDERED.

          ENTER:
                                                s/fâátÇ ^A _xx
                                                SUSAN K. LEE
                                                UNITED STATES MAGISTRATE JUDGE




 2
     Rule 5.2. Privacy Protection For Filings Made With the Court
                 (a) Redacted Filings. Unless the court orders otherwise, in an electronic
                 or paper filing with the court that contains an individual’s social-security
                 number, taxpayer-identification number, or birth date, the name of an
                 individual known to be a minor, or a financial-account number, a party or
                 nonparty making the filing may include only:
                        (1) the last four digits of the social-security number and taxpayer-
                        identification number;
                        (2) the year of the individual’s birth;
                        (3) the minor’s initials; and
                        (4) the last four digits of the financial-account number.
                                                     2



Case 4:19-cv-00058-TAV-SKL Document 34 Filed 11/20/20 Page 2 of 2 PageID #: 393
